Citation Nr: 1504157	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a left knee disorder.

2.  Entitlement to an evaluation in excess of 20 percent for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to October 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

At his May 2013 Board hearing, the Veteran testified that he was currently unemployed from his usual occupation as a computer programmer and that his knees "in a way" affected his job.  He further stated that he lacked the flexibility to bend over and pick up objects, and his knees impaired his ability to drive longer than 30 minutes.  Pursuant to the Board's December 2013 remand, the RO sent a notice letter to the Veteran requesting that he clarify whether he was claiming entitlement to a total disability rating based on individual unemployment (TDIU) due to his service-connected bilateral knee disorders.  Neither the Veteran nor his representative responded to that letter.  In May 2014, the Veteran and his representative waived the right to submit additional evidence for RO consideration and requested that the appeal be afforded expedited processing.  Accordingly, the evidence of record does not show that the issue of entitlement to TDIU was raised by the record and will not be discussed herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran's left knee disorder was manifested by limitation of flexion ranging from 40 to 100 degrees, with pain on motion first noted at 10 degrees; extension that was normal; tenderness; swelling; and complaints of pain on active motion and after repetitive use.

2.  During the course of this appeal, the Veteran's right knee disorder was manifested by limitation of flexion ranging from 45 to 100 degrees, with pain on motion first noted at 10 degrees; extension that was normal; tenderness; swelling; and complaints of pain on active motion and after repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260 (2014).  

2.  The criteria for an evaluation in excess of 20 percent for a right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's September 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The September 2009 letter also advised the Veteran of the type of information and evidence needed to establish an increased disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In October 2009, February 2011, and February 2014, the Veteran was provided with VA examinations to determine the severity of his left and right knee disorders.  During his May 2013 Board hearing, the Veteran challenged the adequacy of his February 2011 VA examination.  In particular, he testified that he was not afforded an in-person examination and that the corresponding examination report was based solely on the examiner's review of the Veteran's medical records.  The Board has reviewed the February 2011 VA examination report, and despite the Veteran's contentions to the contrary, a physical examination of the Veteran was conducted at that time.  The Board finds that the February 2011 VA examination was adequate because the examiner conducted a thorough review of the relevant medical records and then provided a well-supported medical opinion addressing the severity of the Veteran's bilateral knee disorders.  Moreover, the October 2009 and February 2014 VA examiners interviewed and examined the Veteran, reviewed the medical evidence of record, and specifically addressed the relevant symptoms pertaining to the Veteran's bilateral knee disorders.  Both VA examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  Accordingly, the Board finds that all three VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  Having obtained updated VA treatment records, scheduled the Veteran for the VA examinations discussed above, and sent the appropriate notice letter requesting clarification about a potential TDIU claim, the directives of the Board's December 2013 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is used primarily as a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

The Veteran is seeking increased evaluations for his service-connected left and right knee disorders, which were both assigned 20 percent ratings under Diagnostic Codes 5003-5260.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  

Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5003.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2014).
  
Diagnostic Code 5260 pertains to limitation of flexion of the knee and provides that flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 pertains to limitation of extension and provides that extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

III.  Analysis

In September 2009, the Veteran filed his present claims seeking evaluations in excess of 20 percent for his service-connected bilateral knee disorders.  He contends that both knee disorders are worse than currently rated. 

The evidence of record reveals ongoing treatment for bilateral knee disorders throughout the rating period on appeal.  In particular, x-rays taken in September 2009 showed moderate femorotibial joint space narrowing, bilaterally, and tiny spurs at the patellar poles, bilaterally.  No other bony, articular, or soft tissue abnormalities were identified.  An assessment of moderate bilateral knee degenerative osteoarthritis was provided and was noted as "rather pronounced" for the Veteran's age.  Magnetic resonance imaging scans (MRI) conducted in October 2009 showed right knee mild narrowing of the medial femorotibial compartment with mucinous degeneration of the menisci with peripheral tear involving the posterior horn of the medial meniscus; a right knee posterior intercondylar notch cyst with mild retropatellar joint effusion; left knee mucinous degeneration of the menisci with mild narrowing of the medial femorotibial compartment; and left knee mild retropatellar joint effusion with sprain of the medial collateral ligament.

At his October 2009 VA examination, the Veteran reported that he used knee braces and that his knee symptomatology included instability, pain, stiffness, weakness, decreased speed of joint motion, tenderness, a one-time effusion, giving way, and moderate flare-ups after walking or prolonged standing.  Upon physical examination, the VA examiner found motion of the left knee flexion limited to 40 degrees, with additional limitation to 36 degrees upon repetitive motion.  The examiner also found normal extension, painful motion, tenderness, grinding, guarding of movement, no patellar abnormality, and no meniscus abnormality.  The examiner found motion of the right knee flexion limited to 45 degrees, with additional limitation to 42 degrees upon repetitive motion.  The examiner also found normal extension, painful motion, guarding of movement, tenderness, grinding, no patellar abnormality, and no meniscus abnormality.  The examiner observed no evidence of joint ankylosis or instability in either knee.  Additional physical findings included a negative bilateral Lachman's test, a positive McMurray's test on the right side, and negative bilateral anterior and posterior drawer tests.  Based on these findings, as well as the x-ray and MRI evidence of record, the examiner provided diagnoses of bilateral patellar tendonitis, bilateral degenerative joint disease, bilateral retropatellar pain syndrome, left knee medial collateral ligament (MCL) strain, and right knee medial meniscus tear at the posterior horn.  The examiner indicated that the Veteran's bilateral knee disorders significantly affected his usual occupation and had various degrees of impact on his usual daily activities.

In February 2011, the Veteran underwent another VA examination.  The VA examiner was asked to address whether the Veteran had bilateral knee arthritis, bilateral knee recurrent subluxation or lateral instability, and any degree of limitation of motion.  The Veteran reported frequent use of a cane and knee brace to assist with walking.  He also reported decreased range of motion and decreased ambulation due to knee pain flare-ups.  He reported being able to stand for 15 to 30 minutes and walk up to 1/4 of a mile.  The VA examiner reviewed the claims file and examined the Veteran.  The examiner found motion of the left knee flexion limited to 65 degrees, with objective evidence of pain with active motion on the left side, and extension that was normal.  The examiner found motion of the right knee flexion limited to 55 degrees, with objective evidence of pain with active motion on the right side, and extension that was normal.  The examiner found no evidence of additional limitations in range of motion for either knee after repetitive use.  The examiner also noted that there was evidence of subpatellar tenderness and a meniscus tear with tenderness and pain, but the examiner found no indication of joint ankylosis or instability in either knee.  Additional test results included negative Lachman's tests, positive McMurray's tests, negative valgus and varus stress tests, and negative anterior and posterior drawer tests.  After reviewing the medical evidence of record, including the Veteran's September 2009 x-rays and October 2009 MRI's, the examiner provided diagnoses of bilateral patellar tendonitis, bilateral degenerative joint disease, bilateral retropatellar pain syndrome, left knee MCL strain, and right medial meniscus tear at the posterior horn.  The examiner concluded that the Veteran's bilateral knee disorders had a significant impact on his usual occupation and had various degrees of impact on his usual daily activities.      

VA treatment records from March 2011 to November 2011 show that the Veteran was evaluated on multiple occasions for chronic bilateral knee pain, with impaired mobility due to obesity.  When asked about the history of his knee disorders, the Veteran indicated that he had experienced knee pain for 15 years and that his bilateral knee disorders were exacerbated three to four years ago.  Examiners during this treatment period provided assessments of right knee internal derangement, bilateral knee degenerative joint disease, osteoarthritis changes, and chondromalacia but no meniscal tear.  These examiners determined that the Veteran's bilateral knee disorders were manifested primarily by constant pain ranging in intensity, rated by the Veteran as a 3/10 at best and 8/10 at worst; full active and passive range of motion within normal functional limits, to include limitations in left knee flexion ranging from 90 to 100 degrees and right knee flexion ranging from 80 to 100 degrees, and normal extension in both knees; tenderness and pain to palpation in the joint lines of both knees; guarding of movement; increased temperature; swelling; normal muscle strength, tone, and coordination; no joint effusions or erythema; no edema or muscle atrophy; no palpable/visible masses; no asymmetry or deformity; and no evidence of instability.

At his VA examination in February 2014, the Veteran reported having continuous severe pain at both knee joints and difficulty with prolonged walking.  He also reported using a patellar brace and cane on a regular basis to assist with walking.  Upon physical examination, the examiner found left knee flexion limited to 50 degrees, with pain beginning at 10 degrees, and no limitation on extension.  The examiner found right knee flexion limited to 50 degrees, with pain beginning at 10 degrees, and no limitation on extension.  Repetitive testing yielded the same results.  Nevertheless, the examiner noted that the Veteran had additional limitation in range of motion for both knees and functional impairment following repetitive-use testing, including less movement than normal, pain on movement, and swelling in both knees.  The examiner also found tenderness/pain to palpation for both knees, normal muscle strength in both knees, and no evidence of recurrent patellar subluxation/dislocation, weakness, excess fatigability, lack of coordination, muscle atrophy, stress fractures, medial tibial stress syndrome, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner found evidence of degenerative arthritis in both knees and a right meniscal tear, but no history of meniscectomy or residual symptoms due to a meniscectomy.  The examiner reported that the Veteran had never had a total knee joint replacement, knee surgery, or any residuals of knee surgery.  

Based on these findings, the examiner provided diagnoses of left patellar tendonitis, left knee retropatellar pain syndrome, right patellar tendonitis, right knee degenerative joint disease, right knee retropatellar pain syndrome, and right medial meniscus tear.  Although the examiner indicated that pain could significantly limit functional ability during flare-ups, the examiner stated that there was no functional loss at that time and that the Veteran's bilateral knee disorders did not impact his ability to work.  

Based on a longitudinal review of the record, the Board concludes that an evaluation in excess of 20 percent rating is not warranted for either of the Veteran's service-connected left or right knee disorders.  The medical evidence of record does not show that the Veteran's bilateral knee disorder ever limited flexion to 15 degrees or less.  Throughout this appeal, the Veteran exhibited limitations of left knee flexion ranging from 40 to 100 degrees and limitations of right knee flexion ranging from 45 to 100 degrees.  The October 2009 VA examiner found additional limitations of left knee flexion to 36 degrees and right knee flexion to 42 degrees after repetitive motion testing.  The Board finds that these limitations in flexion do not meet or more nearly approximate the criteria for the maximum 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260; 38 C.F.R. § 4.7 (2014).  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for either of the Veteran's service-connected left and right knee disorders. 

In making this determination, the Board considered whether there was any additional functional loss not contemplated in the 20 percent rating for either of the Veteran's service-connected left and right knee disorders.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  Functional loss of use as the result of a disability of the musculoskeletal system may be due to the absence of bones, muscles, or joints, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  38 C.F.R. § 4.40.

Throughout the rating period on appeal, the Veteran's bilateral knee disorders were manifested primarily by pain, tenderness, and swelling.  The October 2009 VA examiner found objective evidence of pain following repetitive motion, and found additional limitations based on pain; the February 2011 VA examiner found objective evidence of pain following repetitive motion testing; and the February 2014 VA examiner found objective evidence of bilateral knee pain beginning at 10 degrees during initial range of motion testing, additional limitations in range of motion after repetitive-use testing, and functional impairment due to bilateral swelling, less movement than normal, and pain on movement.

Based on the above, the evidence shows that the Veteran's service-connected knee disorders experienced additional functional loss or limitations.  However, the functional loss shown on examination did not result in limitation of motion to the degree required for a rating in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  The February 2014 VA examiner found normal muscle strength in both knees and no evidence of weakness, excess fatigability, lack of coordination, or muscle atrophy.  Although the February 2014 VA examiner indicated that pain could significantly limit functional ability during flare-ups, the examiner stated that there was no functional loss at that time and that the Veteran's bilateral knee disorders did not impact his ability to work.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  Accordingly, an evaluation in excess of 20 percent for either of the Veteran's service-connected left and right knee disorders is not warranted based on any additional functional loss or impairment.

Additionally, the Board has considered whether the Veteran is entitled to additional or separate disability ratings for his left and right knee disorders under other diagnostic codes relating to the knees.  However, Diagnostic Code 5261 is not for application because there is no indication of limitation of extension of left or right knee extension after initial or repetitive motion testing.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  All three of the Veteran's VA examinations revealed normal extension to zero degrees, with no objective evidence of any painful motion.  

Similarly, there is no evidence that the Veteran has ankylosis of either knee, recurrent subluxation or lateral instability of either knee, impairment of the tibia or fibula in either leg, or that there is genu recurvatum in either of his knees.  As these disorders were not shown on examination, application of the other diagnostic codes relating to the knee is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5262, 5263 (2014).  The Board acknowledges that the Veteran was diagnosed as having a right meniscal tear.  However, the evidence of record shows that has never had a meniscectomy, and to the extent that his right meniscus tear has worsened, there has been no indication that his semilunar cartilage condition resulted in frequent locking, pain, and effusion into the right knee joint.  Accordingly, separate ratings for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, or for symptomatic dislocation and/or removal of semilunar cartilage in either knee is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2014).

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2014).  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Id.; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected left and right knee disorders have been evaluated as musculoskeletal disabilities pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by arthritis of the knees and limitation of motion of the knees.  Thun, 22 Vet. App. at 115.  

During the course of this appeal, the Veteran's service-connected bilateral knee disorders were manifested by decreased range of motion, pain on motion, and pain on motion after repetitive use.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the service-connected bilateral knee disorders is congruent with the disability picture represented by a 20 percent disability rating for decreased flexion of the left knee and a 20 percent disability rating for decreased flexion of the right knee.  Ratings in excess of 20 percent are provided for certain manifestations of his left and right knee disorders, but the evidence of record does not demonstrate that those manifestations are present here.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of these issues for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left and right knee disorders, the evidence shows no distinct periods of time during the periods covered by the appeal, during which the Veteran's left and right knee disorders have varied to such an extent that ratings greater or less than those assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); cf. 38 C.F.R. § 3.344 (2014) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  

In summary, the preponderance of the evidence shows that the Veteran's service-connected left and right knee disorders warrant evaluations of 20 percent, but no higher.  Accordingly, there is no reasonable doubt to be resolved in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

A disability evaluation in excess of 20 percent for a left knee disorder is denied.

A disability evaluation in excess of 20 percent for a right knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


